IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INTEREST OF: M.B., A MINOR        : No. 299 MAL 2019
                                         :
                                         :
PETITION OF: C.B., FATHER                : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court

IN THE INTEREST OF: N.B., A MINOR        : No. 300 MAL 2019
                                         :
                                         :
PETITION OF: C.B., FATHER                : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court

IN THE INTEREST OF: B.B., A MINOR        : No. 301 MAL 2019
                                         :
                                         :
PETITION OF: C.B., FATHER                : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of July, 2019, the Petition for Allowance of Appeal is

DENIED.